Citation Nr: 0319653	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's psychiatrist


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from July 1967 to July 1970.

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

A significant element of evidentiary development in this case 
transpired before enactment of VCAA, i.e., a July 1996 
request to the veteran to provide evidence to corroborate the 
occurrence of events he asserts precipitated PTSD.  Although 
it is arguable that the July 1996 letter was consistent with 
the VCAA requirement that VA notify the veteran who, as 
between him and VA, is obligated to produce information and 
evidence necessary to substantiate his claim, 38 C.F.R. 
§ 3.159(b) (2002), it is not obviously so.  To ensure due 
process, notice will be sent again.

Accordingly, the case is REMANDED for the following action:

1.  As required by 38 C.F.R. § 3.159(b) 
(2002), notify the veteran of information 
and evidence necessary to substantiate 
his claim.  Specifically, notify him that 
for each event he has reported as causing 
or contributing to his alleged PTSD, he 
must provide the unit of which he was a 
member at the time of each event, the 
date, the location, names of other 
participants and a description of the 
event.  Notify him that official records 
do not corroborate the information he has 
reported thus far, and that he is solely 
responsible for reporting to VA the 
details necessary to take further action 
to assist him with his claim.  Inform him 
that VA will take further action to 
assist him to corroborate the information 
he reports if and only if he reports the 
requested details.

2.  If and only if the veteran reports 
the information requested of him in 
instruction 1, assist him to corroborate 
his reports by appropriate inquiry to the 
United States Armed Services Center for 
Unit Records Research (CURR).

3.  If additional evidence is submitted 
or obtained, readjudicate the claim at 
issue.  Provide the appellant and his 
representative an appropriate 
supplemental statement of the case 
addressing any additional evidence 
obtained, if the claim cannot be granted, 
and articulating actions in compliance 
with VCAA, and afford an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




